DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehring et al. (US 2015/0066236).
Regarding Claims 1 – 2:
Gehring et al. teaches a cooling system for a vehicle that includes a power transmission apparatus (via 5) and a temperature detection device (via Ts) configured to detect a temperature related to the power transmission apparatus, the cooling system comprising: a cooling fan (13) configured to cool the power transmission apparatus; and an electronic control apparatus including a load limiting portion configured, when the temperature detected by the temperature detection device exceeds a limit temperature value, to limit a load applied to the power transmission apparatus, wherein the electronic control apparatus includes a fan-rotation control portion configured to determine whether the detected temperature is equal to or higher than a fan-cooling temperature value that is lower than the limit temperature value, and to control rotation of the cooling fan, such that the cooling fan is rotated when the detected temperature is equal to or higher than the fan-cooling temperature value, and such that a rotational speed of the cooling fan is higher when a temperature of the power transmission apparatus is high, than when the temperature of the power transmission apparatus is low (paragraphs 0022 – 0024, 0013, 0032 – 8, Fig 1).

Allowable Subject Matter
Claims 3 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The novelty of the invention pertains to either the atmospheric temperature input or the further step of controlling the cooling parameters of the automatic transmission. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747